Title: To Alexander Hamilton from John Bishop, 25 October 1799
From: Bishop, John
To: Hamilton, Alexander


          
            Sir
            Trenton Octr. 25th. 1799.
          
          I have the honor to inform you of my Arrival at Bristol last evening, with eighty two recruits, very bare of Clothing, I find it difficult to get Provisions as the Contracter has not had previous notice of my coming on, I shall write to Mr. Gunkle in the Morning, And expect to be furnished while I continue hear—We are anxcious to get on to head quarters, and do not know whether I shall discharge the Baggage Waggons or not—
          I shall wait at Bristol for farther orders, I was obliged to leave three of my Men in the hospital at Lancaster, the Ballance appear to be able to March, if we go on immediatly, if not they will want clothing, for which I could send one of the Baggage Waggons for, if you think proper—
          I shall return immediatly to Bristol
          I am with respect Your Most Obed Servt.
          
            Jno Bishop Capt.
            2nd. Regt. of A & Engineers
          
          Major Genl. Hamilton New York
        